DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 2 is objected to because of the following informalities:  

The term “First” should begin with a lower case letter. 

 Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, “the at least one access opening to the least one associated front shell first sidewall wall interior compartment” is generally awkward and lacks clear antecedent basis.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges ‘429.
Hodges teaches an expandable cargo bed system for a vehicle including a front shell (at 14) with a front shell first sidewall including at least one cargo bed access passage (passage covered by access panel 17) extending between a first side and a second side as broadly claimed.  The device further includes a rear 
Claim 3, reading element 2 on part of the front shell, the front shell first sidewall further includes at least one interior compartment access opening (opening covered by access panel 5) as broadly claimed and as best understood.  The rear shell first sidewall is structured to cover the front shell first sidewall interior compartment opening when the rear shell is in the retracted position and structured so that the at front shell first sidewall interior compartment opening is not covered by the rear shell first sidewall when the rear shell is in the extended position as broadly claimed.  
Claim 5, see figure 1.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyall ‘502.
Lyall teaches an expandable bed system for a vehicle which could be used for handling cargo including a front shell (at 16, 17+) with a front shell first sidewall including at least one cargo bed access passage (passage covered by one of the access panels as seen in figure 2; see also column 3, lines 29-33) extending between a first side and a second side as broadly claimed.  The device further includes a rear shell (at 18, 19+) operably coupled to the front shell so as to be movable with respect to the front shell between a retracted position (figure 1) and an extended position (figure 2) so as to vary a length of a cargo bed of the cargo bed system (see column 2, lines 20-23).  The rear shell defines a rear shell first sidewall which is structured to cover the cargo bed access passage when the rear shell is in the retracted 
Claim 2, the device is configured as broadly claimed.
Claim 3,  the front shell first sidewall further includes at least one interior compartment access opening (opening covered by access panels for 16 and/or 17) as broadly claimed and as best understood.  The rear shell first sidewall is structured to cover the front shell first sidewall interior compartment opening when the rear shell is in the retracted position and structured so that the at front shell first sidewall interior compartment opening is not covered by the rear shell first sidewall when the rear shell is in the extended position as broadly claimed.  
Claim 5, see figure 1.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratcliff ‘088.
Ratcliff teaches an expandable bed system for a vehicle which could be used for handling cargo including a front shell (at 4+) with a front shell first sidewall including at least one cargo bed access passage (i.e. the window passage just below track 24 as seen in figure 1) extending between a first side and a second side as broadly claimed.  The device further includes a rear shell (at 6+) operably coupled to the front shell so as to be movable with respect to the front shell between a retracted position and an extended position so as to vary a length of a bed/floor dimension of the vehicle .  The rear shell defines a rear shell first sidewall which is structured to cover the cargo bed access passage when the rear shell is in the retracted position and structured so that the cargo bed access passage is not covered by the rear shell first sidewall when the rear shell is in the extended position as broadly claimed.  
Claim 3,  the front shell first sidewall further includes at least one interior compartment access opening (i.e. small window opening in the door seen in figure 1) as broadly claimed and as best understood.  The 
Claim 4, the relied upon compartment access opening is positioned as broadly claimed and as best understood.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. St. Marie is cited as an additional example of a longitudinally extending slide out vehicle bed portion known in the art.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616